Exhibit 10.1

 

AMENDMENT 1 TO THE CONSULTING AGREEMENT BY AND BETWEEN
COMMUNITY BANK OF THE CHESAPEAKE AND JAMES F. DI MISA

 

This amendment to the Consulting Agreement by and between Community Bank of the
Chesapeake (the “Bank”) and James F. Di Misa (the “Consultant”) is made
effective as of December 19, 2019 (the “Amendment 1”).

 

WHEREAS, the Bank entered into a nine-month Consulting Agreement with the
Consultant dated April 1, 2019 (the “Agreement”); and

 

WHEREAS, Section 1(a) of the Agreement provides the Bank may extend the term of
the Agreement; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Bank
reviewed the Agreement and the need for the Consultant's services and elected to
extend the Agreement through December 31, 2020; and

 

WHEREAS, in connection with the extension through December 31, 2020, the Bank
agreed to reduce the Consulting Fee (as such term is defined in the Agreement)
to $70,000.

 

NOW, THEREFORE:

 

1.Section 2(a) of the Agreement is hereby amended to replace the reference to
$140,000 with $70,000.

2.All other provisions of the Agreement will remain in full force and effect.

3.The term of the Agreement is extended through December 31, 2020.

 

IN WITNESS WHEREOF, the Bank has caused this Amendment 1 to be executed by its
duly authorized representative and Consultant has signed this Amendment 1
effective as of the date first above written.

 

COMMUNITY BANK OF THE CHESAPEAKE

 

By: /s/ William J. Pasenelli     William J. Pasenelli

 

 

CONSULTANT

 

By: /s/ James F. Di Misa     James F. Di Misa

 





 

